Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND METHOD FOR OPERATING THE SAME

Examiner: Adam Arciero	SN: 16/451,165	Art Unit: 1727	April 28, 2021 

DETAILED ACTION
The Application filed on June 25, 2019 has been received.  Claims 1-13 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (WO 2017/110513 A1; using US 2018/0375127 A1 for citation purposes).
As to Claims 1 and 13, Yamazaki et al. discloses a fuel cell system and method of operating, comprising, a fuel cell stack 12 having a plurality of cells (fuel electrode, air electrode, electrolyte); a fuel supplier 24 for supplying fuel gas to the fuel electrode; an air supplier 40,62a supplying air to the air electrode; a voltage meter 74 for detecting a voltage of the fuel cell stack; and a controller that stops the supply of fuel and air when the voltage of the fuel cell stack decreased to a predetermined value (Abstract, Fig. 1, and paragraphs [0019], [0033] and [0074]).  
As to Claim 4, Yamazaki et al. discloses a temperature sensor 76a for detecting the temperature of the fuel cell stack and a microcomputer, microprocessor, and CPU for controlling the fuel cell system (intrinsically capable of storing a correlation between the temperature and voltage data of the fuel cell stack given that the structures of the claimed invention and prior arts are the same, see MPEP 2112) (paragraph [0075]).
As to Claims 5-8, Yamazaki et al. discloses the same structure as the claimed invention and the fuel cell system of Yamazaki et al. is intrinsically capable of performing the claimed functions given that the structures of the prior art and the claimed invention are the same.  See MPEP 2112.
As to Claim 12, Yamazaki et al. discloses wherein the fuel cell system comprises a reformer 36; an evaporator 32; and a water supplier (Fig. 1 and paragraph [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (WO 2017/110513 A1; using US 2018/0375127 A1 for citation purposes) in view of Chang et al. (US 2012/0321990 A1).
As to Claims 2-3 and 9-11, Yamazaki et al. does not specifically disclose the claimed solid electrolyte.
However, Chang et al. teaches of a solid oxide fuel cell comprising a proton conductive electrolyte of BaZr0.8Y0.2O3-d (has ion and electron conductivity) (paragraphs [0040] and [0045]).  It is the position of the Office hat the requirement for “O3-d” are intrinsically met given that the structure, materials and stoichiometric amounts of the prior art and the claimed invention are the same.  See MPEP 2112.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cells of Yamazaki et al. to comprise the claimed solid electrolyte because Chang et al. teaches that a solid oxide fuel cell that prevents electrical short circuit can be provided (paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727